     Case 3:17-cv-00095-MMD-CLB Document 139 Filed 10/09/20 Page 1 of 2




 1    Katherine F. Parks, Esq. - State Bar No. 6227
      Thorndal Armstrong Delk Balkenbush & Eisinger
 2
      6590 S. McCarran Blvd., Suite B
 3    Reno, Nevada 89509
      (775) 786-2882
 4    kfp@thorndal.com
      Attorneys for Defendants
 5
      DOUGLAS COUNTY, SCOTT SHICK, AND
 6    VICTORIA SAUER-LAMB

 7                                UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9
10     JOHN ENOS, an individual,
                                                              CASE NO. 3:17-cv-00095-MMD-CLB
11                                         Plaintiff,

12     vs.
                                                              STIPULATION AND ORDER TO
13                                                            EXTEND TIME TO FILE
       DOUGLAS COUNTY, a political subdivision of             PROPOSED JOINT PRETRIAL
14     the State of Nevada; SCOTT SHICK, Chief                ORDER (FIFTH REQUEST)
15     Juvenile Probation Officer of the Juvenile Probation
       Department; VICTORIA SAUER-LAMB,
16     Supervisor of the Juvenile Probation Department;
       DOE GOVERNMENTAL ENTITIES 1-10; DOE
17     BUSINESS ENTITIES 1-10; and DOE
18     INDIVIDUALS 4-50,

19                                       Defendants.
20
             COMES NOW Plaintiff, JOHN ENOS, and Defendants, DOUGLAS COUNTY, SCOTT
21
22    SHICK, and VICTORIA SAUER-LAMB, by and through their undersigned attorneys of record,

23    and hereby request an additional thirty (30) days in which to file their proposed Joint Pre-Trial
24
      Order. The proposed Joint Pretrial Order is currently due on Monday, October 19, 2020. The
25
      parties are requesting an additional thirty (30) days through and including Wednesday,
26
27    November 18, 2020, in which to file the proposed Joint Pretrial Order.

28           The parties stipulate and agree that the instant request is not made for the purpose of



                                                        -1-
     Case 3:17-cv-00095-MMD-CLB Document 139 Filed 10/09/20 Page 2 of 2




      delay and that no party will be prejudiced should the Court grant same. This fifth request for
 1
 2    extension of time is made at the request of counsel for the Defendants who has been away from

 3    her office for an extended period of time due to a parent’s terminal illness. Counsel for the
 4
      Defendants thanks Plaintiff’s counsel for their professional courtesy during this time and the
 5
      Court for its consideration of this additional extension request. Notwithstanding this request for
 6
 7    extension of time to file the Joint Pre-Trial Order, the parties would propose that this matter be

 8    set down on the Court’s trial calendar in the Court’s discretion.
 9     DATED this 9th day of October, 2020.              DATED this 9th day of October, 2020.
10
       THE GEDDES LAW FIRM, P.C.                         THORNDAL ARMSTRONG DELK
11                                                       BALKENBUSH & EISINGER

12     By: / s / William Geddes_________                 By: / s / Katherine F. Parks __________
13        William J. Geddes, Esq.                           Katherine F. Parks, Esq.
          Kristen Geddes, Esq.                              State Bar No. 6227
14        1575 Delucchi Lane, Suite 206                     6590 S. McCarran Blvd., Suite B
          Reno, Nevada 89502                                Reno, Nevada 89509
15        (775) 853-9455                                    (775) 786-2882
16        will@thegeddeslawfirm.com                         kfp@thorndal.com
          Kristen@thegeddeslawfirm.com                      Attorneys for Defendants
17                                                          DOUGLAS COUNTY, SCOTT SHICK, AND
       DATED this 9th day of October, 2020.                 VICTORIA SAUER-LAMB
18
19     THE PALMER LAW FIRM, P.C.

20     By: / s / Raelene K. Palmer, Esq. _____
          Raelene K. Palmer, Esq.
21
          5550 Painted Mirage Road, #320
22        Las Vegas, Nevada 89149
          (702) 952-9533
23        rpalmer@plflawyers.com
24        Attorneys for Plaintiff
          John Enos
25
                                                   ORDER
26           IT IS SO ORDERED.
27
                    October 9
             DATED ____________________, 2020.
28
                                                    ___________________________________
                                                    DISTRICT COURT JUDGE

                                                      -2-
